Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 1 of 31




                       Exhibit J




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 2 of 31

                HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                  Page 1

1                             UNITED STATES DISTRICT COURT
2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                                        OAKLAND DIVISION
4
5
6                                         )
       IN RE:     APPLE IPHONE            )
7      ANTI-TRUST LITIGATION              )
                                          )
8                                         )
       AND RELATED ACTIONS.               ) Civil Action No.
9                                         ) 4:11-cv-06715YGR
                                          )
10     __________________________)
11
12
13     HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER
14
15
16     DEPOSITION OF:
17                            C.K. HAUN, VOLUME I
18                            WEDNESDAY, JANUARY 13, 2021
19                            9:00 A.M.
20
21
22
23
24     Reported by:        GINA M. CLOUD
25                         CSR No. 6315

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 3 of 31

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                  Page 2

1               Deposition of C.K. HAUN, the witness, taken
2      on behalf of the Plaintiffs, on Wednesday, January
3      13, 2021, at 9:00 a.m., via Virtual Zoom, pursuant
4      to NOTICE.
5
6      APPEARANCES OF COUNSEL:
7
8      FOR PLAINTIFF EPIC GAMES, INC:
9                     CRAVATH SWAINE & MOORE
                      BY: BRENT BYARS, ESQ.
10                         MONICA COSCIA, ESQ.
                           ALEJANDRO CARVAJAL, ESQ.
11                    825 Eight Avenue
                      Suite 4043B
12                    New York, New York 10019
                      bmaida@cravath.com
13                    lkloss@cravath.com
14
       FOR APPLE AND THE WITNESS:
15
                           GIBSON DUNN & CRUTCHER LLP
16                         BY: CYNTHIA RICHMAN, ESQ.
                                SARAH AKHTAR, ESQ.
17                         1881 Page Mill Road
                           Palo Alto, California 94303
18                         dli2@gibsondunn.com
19
       FOR CONSUMER CLASS PLAINTIFFS:
20
                           WOLF HALDENSTEIN ADLER FREEMAN & HERZ
21                         LLP
                           BY: MARK RIFKIN, ESQ.
22                              JENNIFER DUPONT, ESQ.
                           270 Madison Avenue
23                         10th Floor
                           New York, New York 10016
24                         (212) 545-4600
                           dupont@whafh.com
25                         rifkin@whafh.com

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 4 of 31

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                  Page 3

1      APPEARANCES: (CONTINUED)
2
3      FOR THE DEVELOPER CLASS:
4                              SPERLING & SLATER
                               BY:     EAMON KELLY, ESQ.
5                                      MARTIN AMARO, ESQ.
                               55 West Monroe Street
6                              Suite 3200
                               Chicago, Illinois 60603-5072
7                              (312) 641-3200
                               Arodriguez@sperling-law.com
8
9      ALSO PRESENT:
10                             Kiego Painter, Videographer
                               Matthew Riesdorph
11                             Judah Weinerman
                               Jennifer Fine, Esq.
12                             Stephanie Brown, Esq.
13
14
15
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
  Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 5 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                            Page 13




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 6 of 31

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                 Page 14




24          Q.     What do you enjoy about providing developer
25     technical support?

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 7 of 31

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                 Page 64

1      intended for use by any third-party application who
2      uses them within the criteria of the documentation,
3      our guidelines and the program license agreement.
4                  Private APIs are application interfaces in
5      the operating system that are not available for
6      third-party use.
7           Q.     Do third-party developers know of the
8      existence of the private APIs?
9           A.     I do not know if all third parties are aware
10     of a particular private API.
11          Q.     Can you give me an example of a particular
12     private API just in application?
13          A.     Would you like the specific name or would
14     you like a characterization of what it may do?
15          Q.     A characterization is fine.
16          A.     Our graphics subsystem relays on designating
17     certain portions of the screen on a customer's device
18     into areas that we call views.
19                 At a very high level, you can consider them
20     rectangles that cover the entire screen and each
21     rectangle may be drawn differently or be interacted
22     with by the user in different methodologies.
23                 Third-party developers have public APIs
24     which allow them to define, create, manipulate, draw
25     into and move views on an iOS device screen.

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 8 of 31

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                 Page 65




7           Q.     How does a developer know, third-party
8      developer, is it able to use the private APIs?
9           A.     No.
10          Q.     So how is that relevant to a review of the
11     application?
12          A.     The use of private APIs is prohibited by the
13     Apple Developer Program license agreement and The App
14     Review Guidelines;




                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 9 of 31

                HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 112

1          A.     Correct.
2          Q.     How does an iOS device recognize an app
3     that it can launch?
4          A.     How technical do you want to get into this?
5          Q.     Let's start functionally and then we'll
6     drill down.




                              Veritext Legal Solutions
    212-267-6868                 www.veritext.com            516-608-2400
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 10 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 113




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 11 of 31

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 114




18          Q.     Other than the App Store and other than the
19     enterprise program, are there other ways that an iOS
20     app can be loaded onto -- launched -- are there
21     other sources by which an iOS app can get -- native
22     iOS app can get to a phone?
23          A.     Yes.




                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 12 of 31

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 138




9           Q.     Can we pull up tab 18.        And this will be --
10     I'll give you the Exhibit Number.            It takes a little
11     bit to come over to you.         This will be Exhibit 130.
12                 (The document referred to was marked as
13     Exhibit 130 for identification and is attached
14     hereto.)
15     BY MR. KELLY:
16          Q.     We'll wait until you get that on your
17     screen.
18          A.     And I see it and I'm opening it.            Yes, I see
19     this e-mail.
20          Q.     Mr. Haun, you recognize Exhibit 130 as an
21     e-mail you sent to the group of individuals in
22     November of 2015 with the subject


24                 Do you see that?
25          A.     Yes.

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 13 of 31

                HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                              Page 139

1          Q.      In this e-mail you stated:




                              Veritext Legal Solutions
    212-267-6868                 www.veritext.com            516-608-2400
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 14 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 140




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 15 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 141




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 16 of 31

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 177




11          Q.     We referred to private APIs that Apple has;
12     do you remember that?
13          A.     Yes.
14          Q.     What is a private API?
15          A.     A private API is a connection point to
16     system functionality which is not available to a
17     third-party developer.
18          Q.     What are the reasons Apple would choose to
19     make those APIs not available to third-party
20     developers?




                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 17 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 178




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 18 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 196




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 19 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 197




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 20 of 31
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 21 of 31

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 250

1      ** HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER **
2
3                      UNITED STATES DISTRICT COURT
4               FOR THE NORTHERN DISTRICT OF CALIFORNIA
5                              OAKLAND DIVISION
6
7      ________________________________
                                                 )
8                                                )
       IN RE APPLE iPHONE ANTITRUST              )Civil Action No.
9      LITIGATION                                )4:11-cv-06715YGR
                                                 )
10                                               )
11
12
13            ZOOM VIDEOTAPED DEPOSITION OF C.K. HAUN
14                                  VOLUME II
15                         Palo Alto, California
16                      Thursday, January 14, 2021
17
18
19
20
21
22
23
       Reported by:
24     LORI M. BARKLEY, CSR No. 6426
25     PAGES 250 - 348

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 22 of 31

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 251

1                     UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                             OAKLAND DIVISION
4
5
       ________________________________
6                                               )
                                                )
7      IN RE APPLE iPHONE ANTITRUST             )Civil Action No.
       LITIGATION                               )4:11-cv-06715YGR
8                                               )
                                                )
9
10
11                Zoom Videotaped deposition of C.K. HAUN,
12     Volume II, taken on behalf, at Palo Alto, California,
13     beginning at 9:08 a.m., and ending at 11:41 a.m., on
14     Thursday, January 14, 2021, before LORI M. BARKLEY,
15     Certified Shorthand Reporter No. 6426.
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 23 of 31

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 252

1      APPEARANCES:
2
3      FOR PURE SWEAT BASKETBALL AND THE APP DEVELOPER CLASS
4      PLAINTIFFS:
5          SPERLING & SLATER
6          BY:    EAMON KELLY
7          BY:    MARTIN AMARO
8          Attorneys at Law
9          55 West Monroe Street, Suite 3200
10         Chicago, Illinois 60603-5072
11         (312) 641-3200
12         ekelly@sperling-law.com
13         mamaro@sperling-law.com
14
15
16     FOR DEVELOPER PLAINTIFF:
17         HAGENS BERMAN SOBOL SHAPIRO LLP
18         (Not present)
19         Attorney at Law
20         715 Hearst Avenue, Suite 202
21         Berkeley, California 94710-1948
22         (510) 725-3000
23         bens@hbsslaw.com
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 24 of 31

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 253

1      APPEARANCES (CONTINUED):
2
3      FOR DEFENDANT APPLE:
4          GIBSON DUNN & CRUTCHER LLP
5          BY:     CYNTHIA RICHMAN
6          BY:     SARAH AKHTAR
7          Attorneys at Law
8          1050 Connecticut Avenue, NW
9          Washington, DC 20036
10         (202) 955-8234
11         crichman@gibsondunn.com
12         sakhtar@gibsondunn.com
13
14
15
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 25 of 31

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 254

1      APPEARANCES (CONTINUED):
2
3      FOR PLAINTIFF EPIC GAMES, INC.:
4          CRAVATH SWAINE & MOORE
5          BY:     G. ALEJANDRO CARVAJAL
6          BY:     M. BRENT BYARS
7          BY:     MONICA COSCIA
8          Attorneys at Law
9          825 Eighth Avenue, Suite 4043B
10         New York, New York 10019
11         acarvajal@cravath.com
12         mbyars@cravath.com
13         mcoscia@cravath.com
14
15
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 26 of 31

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 255

1      APPEARANCES (CONTINUED):
2
3      FOR CONSUMER CLASS PLAINTIFFS:
4          WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5          BY:     MARK RIFKIN
6          BY:     JANE DUPONT
7          BY:     JUDAH WEIDERMAN
8          Attorneys at Law
9          270 Madison Avenue, 10th Floor
10         New York, New York 10016
11         rifkin@whafh.com
12
13
14     Also present:
15         Curt Norris, Videographer
16         Jennifer Brown; Stephanie Fine (Apple)
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 27 of 31

                HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                              Page 292

1                 Do you see where I'm referring?
2          A.     Yes.




                              Veritext Legal Solutions
    212-267-6868                 www.veritext.com            516-608-2400
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 28 of 31

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 293




17          Q.     I will represent to you that according to
18     Mr. Lawson's LinkedIn page, he joined Apple sometime
19     in 2016 after XcodeGhost.




                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 29 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 302




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 30 of 31

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 303




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-9 Filed 01/25/21 Page 31 of 31
